Citation Nr: 1816322	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-42 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to herbicide agent exposure.

4.  Entitlement to service connection for soft tissue sarcoma, to include as secondary to herbicide agent exposure.

5.  Entitlement to service connection for dermatitis, to include as secondary to herbicide agent exposure.




REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 1965 to April 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and a March 2016 rating decision of the RO in St. Louis, Missouri.

In October 2017, the Board remanded the appeal for additional development.  It is once again before the Board.

The Board acknowledges that the issues involving entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) have been certified to the Board; however, the Veterans Appeals Control and Locator System indicates that these issues are currently in advance certification status.  Accordingly, these issues are not presently before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to service connection for sleep apnea and dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's right and left lower extremity peripheral neuropathy began in service and has continued since service.

2.  The evidence shows that the Veteran has not had soft tissue sarcoma at any time during the appeal period or proximate thereto.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for neuropathy of the left lower extremity have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for establishing entitlement to service connection for soft tissue sarcoma have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's October 2017 remand, the AOJ obtained, in relevant part, a VA opinion addressing the Veteran's claimed soft tissue sarcoma which the Board finds adequate for reasons described in further detail below.  These actions constitute substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including other organic diseases of the nervous system such as peripheral neuropathy, as well as malignant tumors such as sarcoma, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), if a chronic disease is noted in service (or in the presumptive period) but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, VA laws and regulations provide that, if a Veteran was exposed to certain herbicide agents during service, certain listed diseases are presumptively service connected, including soft-tissue sarcoma, and early-onset (previously "acute and subacute") peripheral neuropathy, if manifest in accordance with certain conditions.  Here, although the Veteran served in Vietnam, because the Board is granting service connection for left and right peripheral neuropathy based on another theory of service connection and denying service connection for soft-tissue sarcoma based on the lack of a current diagnosis, further discussion of these provisions is unnecessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right and Left Lower Extremity Neuropathy

At the outset, the Board finds that the evidence demonstrates that the Veteran has current left and right lower extremity peripheral neuropathy as diagnoses of these disorders were most recently acknowledged at a December 2017 VA examination.  The Veteran has therefore met the current disability requirement.  The question is therefore whether, as the Veteran contends, these disabilities first manifest in service or are otherwise related to service.

Service treatment records are negative for complaints or treatment related to neuropathy.  At the March 1968 separation examination, the Veteran denied neuritis and normal lower extremities were noted upon clinical evaluation.

Relevant to the issue of nexus, the Veteran submitted an August 2014 private treatment record where his doctor opined, after the Veteran reported to him that he first began experiencing peripheral neuropathy soon after returning from Vietnam, that peripheral neuropathy is service related.

In December 2017, the Veteran attended a VA examination where, as noted above, the examiner, a VA staff physician, diagnosed peripheral neuropathy.  In a December 2017 addendum, the examiner there gave a detailed account of the Veteran's recent medical history but did not specifically opine as to the etiology of the disorder.  In a January 2018 addendum, the examiner opined that it was less likely as not that the Veteran's generalized peripheral neuropathy is related to service because the Veteran did not report it at separation and because there is no evidence that the Veteran had a generalized peripheral neuropathy disorder prior to August 2011.  The examiner also noted that an October 2014 treatment record notes that the Veteran had labwork showing primary biliary cirrhosis, with anti-mitochondrial antibody greater than 1:650 and that he has a niece with celiac disease, which is often associated with primary biliary cirrhosis which, in turn, is often associated with peripheral neuropathy.

The Board finds that neither of these opinions is entitled to substantial weight.  While competent to offer an opinion, the August 2014 examiner's conclusion, which offers little in the way of rationale, appears to be based exclusively on the Veteran's self-reported medical history.  In the January 2018 opinion, the examiner appears to speculate that because celiac disease is associated with primary biliary cirrhosis, which is associated with peripheral neuropathy, the Veteran's peripheral neuropathy may have a genetic basis in light of the niece with celiac disease.  Although there is a July 2014 VA treatment record indicating that the Veteran has a medical history suggestive of primary biliary cirrhosis, there is no indication that he has been diagnosed with celiac disease or primary biliary cirrhosis.  The opinion is therefore too speculative to assign it any significant probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Further, the Board finds it unlikely that another remand would resolve the question of etiology.  In this regard, a March 2015 VA treatment record shows that a VA neurologist essentially concluded that the etiology of his peripheral neuropathy was unknown.  Specifically, after examining the Veteran and reviewing his medical history, the neurologist concluded that the Veteran's peripheral neuropathy was not likely due to chronic inflammatory demyelinating polyneuropathy or to a toxic substance, possibly/less likely due to vasculitis though more likely due to vitamin B12 deficiency and probably multifactorial.  The overall assessment, however, was that his peripheral neuropathy was of unknown etiology.  Similarly, a private doctor described the Veteran's peripheral neuropathy in an October 2014 disability benefits questionnaire as idiopathic, as did the VA examiner in the December 2017 disability benefits questionnaire.  Other medical professionals have speculated that it may be hereditary, possibly related to Charcot-Marie-Tooth disease.  See September 2014 VA treatment record, August 2011 VA treatment record.  None of these medical professionals, however, have expressed any significant degree of confidence in these conclusions.

The only remaining evidence consists of the Veteran's lay assertions that he first noticed numbness and/or tingling in his lower extremities during service or very soon after separating from service.  The Veteran is competent to report symptoms he perceives through his senses such as tingling and numbness.  While there is little objective medical corroborating the Veteran's assertions, his statements have been consistent.  See January 2013 claim (neuropathy began in 1970), November 2013 statement (numbness began after returning from Vietnam), July 2014 VA treatment record (first noticed symptoms of neuropathy in 1968 and steadily became worse), March 2015 VA treatment record (Veteran reports onset in 1968), June 2017 statement (first noticed tingling and numbness upon returning from Vietnam).  Although he denied neuritis at separation, in the November 2013 and June 2017 statements, the Veteran essentially explains that he did not bother to report the symptoms because at that time the symptoms were relatively minor.  The Board does not find this implausible.

In sum, the medical opinions attempting to ascertain the etiology of the Veteran's peripheral neuropathy are entitled to little probative weight and there is reason to believe that any subsequent attempts to determine the cause of the Veteran's peripheral neuropathy would prove unsuccessful.  There are also competent and reasonably credible lay statements indicating that symptoms of tingling and numbness in the feet, which progressed to the lower extremities and were later diagnosed as peripheral neuropathy of the lower extremities, began during or very soon after service and continued to the present time.  Where, as here, other organic diseases of the nervous system such as peripheral neuropathy are shown in service or in the presumptive period but chronicity in service is not adequately supported, service connection may be established based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  Hence, the Board finds that with reasonable doubt resolved in favor of the Veteran, service connection for left and right lower extremity peripheral neuropathy is warranted.  38 U.S.C. § 5107.

Soft Tissue Sarcoma

The Veteran also claims entitlement to service connection for soft tissue sarcoma.  As to the scope of this claim, the Board is cognizant of the need to consider not only the Veteran's lay description of the disorder, but also the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Here, although the evidence shows that the Veteran has a number of skin disorders, the Veteran has also consistently indicated that he is claiming service connection for "soft tissue sarcoma."  See July 2012 claim, January 2013 application, September 2014 notice of disagreement, August 2016 VA Form 9.  Moreover, the Veteran's contention is that this claimed disorder is presumptively related to Agent Orange exposure and soft tissue sarcoma is specifically listed as a disease presumptively related to herbicide agent exposure.  As such, the Board finds that in this case, the claim is appropriately limited to include only soft tissue sarcoma.

Turning to the merits of the case, a review of the medical evidence of record fails to establish a current diagnosis of this disorder at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although a January 2018 skin disability benefits questionnaire shows that under the heading "diagnosis" the examiner checked a box indicating that the Veteran had been diagnosed with soft tissue sarcoma in 2013, it is clear that this was merely a restatement of the Veteran's reported medical history and that the examiner did not find that the Veteran had actually been diagnosed with soft tissue sarcoma.  In this regard, although the medical history section of the disability benefits questionnaire shows that the Veteran reported that he had a soft tissue sarcoma removed in about 2013, in the opinion section, the examiner stated that she could not find any records or documentation of a diagnosis of soft tissue sarcoma and that she agreed with a December 2017 examiner's statement that the Veteran had no history of soft tissue sarcoma.  The author of the December 2017 opinion, who as noted above gave a detailed account of the Veteran's medical history but did not offer an opinion as to etiology, stated that the Veteran had not been diagnosed with soft tissue sarcoma.  This is consistent with the Board's review of the claims file.  There are indeed numerous VA and private treatment records that are negative for any diagnosis of soft tissue sarcoma.  In short, there is simply no medical evidence showing objective findings of this disorder.

Consideration has been given to the Veteran's contention that he has a current diagnosis of soft tissue sarcoma.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render a diagnosis of such disorder.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of dermatology and/or oncology in the context of a physical examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report changes in appearance, texture or sensation of his skin, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of sarcoma, which, the Board also observes, is a type of cancer.  Any lay opinion from the Veteran would also be significantly outweighed by the negative opinion from the January 2018 VA examiner who clearly holds the level of medical expertise to address the nature the Veteran's complaints.

Accordingly, the first element for service connection is not met and service connection cannot be granted for soft tissue sarcoma.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has again considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for neuropathy of the right lower extremity is granted.

Entitlement to service connection for neuropathy of the left lower extremity is granted.

Entitlement to service connection for soft tissue sarcoma is denied.





REMAND

As to sleep apnea, in January 2018 correspondence, the representative contends that the most recent VA examination is inadequate because it did not address the reasonably-raised issue of whether the Veteran's service-connected PTSD caused or aggravated his sleep apnea.  In support of the proposition that there may be a relationship between these two disorders, the representative cites a study from the National Institute of Health which observed a possible association between hyperarousal due to psychological stressors of combat and sleep apnea.  Accordingly, the Board finds that an addendum opinion should be obtained.

As to dermatitis, in January 2018, a VA examiner opined that dermatitis was not related to service essentially because there was no evidence of a current diagnosis of that disorder; the examiner noted that since the Veteran had not had a rash since 2006, it was not feasible to determine whether the rash was related to service.  Significantly, however, the evidence shows that the Veteran has met the current disability requirement for dermatitis.  See, e.g. April 2013 private treatment record.  Accordingly, the Board finds that an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file in electronic records and a copy of this remand to the author of the January 2018 VA sleep apnea and dermatitis opinions or other appropriate VA examiner for an addendum opinion.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should state whether it is at least as likely as not that the Veteran's sleep apnea was proximately due to or the result of service-connected PTSD.

(b) The examiner should also state whether it is at least as likely as not that the Veteran's sleep apnea was aggravated by service-connected PTSD.  The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

(c) The examiner should also state whether it is at least as likely as not that the Veteran's current dermatitis is related to service.  The examiner is advised that the Veteran has met the current disability requirement for dermatitis.

A complete rationale should accompany any opinion provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case.





	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


